NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DEMETRICE PAUL SMITH,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2710
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Ramiro Manalich,
Judge.



PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter

v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Paul v. State, 830

So. 2d 953 (Fla. 5th DCA 2002).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.